             Case 2:17-cr-00169-JAM Document 244 Filed 04/19/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   MICHAEL W. REDDING
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-169 JAM
12
                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           FINDINGS AND ORDER
14
     CHI MENG YANG, AND                                 DATE: May 17, 2021
15   GAOSHENG LAITINEN,                                 TIME: 9:00 a.m.
                                                        COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                             STIPULATION

19          1.     By previous order, this matter was set for jury trial on May 17, 2021.

20          2.     On April 14, 2021, defendant Laitinen, through her counsel, filed a motion to continue.

21 ECF 235. Defendant Yang joined in this motion on April 15. ECF 240. The United States thereafter

22 filed a non-opposition. ECF 241. By this stipulation, defendants now move to continue the jury trial

23 until August 23, 2021, and to exclude time between May 17, 2021, and August 23, 2021, under Local

24 Code T4.

25          3.     All parties request to vacate the trial date of May 17, 2021, and set a Trial Confirmation

26 Hearing on July 20, 2021 at 9:30 a.m.

27          4.     The parties agree and stipulate, and request that the Court find the following:

28                 a)     The government has represented that the discovery associated with this case


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00169-JAM Document 244 Filed 04/19/21 Page 2 of 3


 1        includes reports, cell phone downloads, recorded audio and video from several meetings,

 2        recorded audio from approximately 100 phone calls, and videos of the execution of at least eight

 3        search warrants. This discovery has been either produced directly to counsel and/or made

 4        available for inspection and copying.

 5               b)      Counsel for defendants desire additional time to prepare for trial. In particular,

 6        defendant Laitinen’s motion to continue argues that her counsel requires additional time to

 7        interview witnesses. These witnesses include approximately 14 potential character witnesses, as

 8        well as an undisclosed number of fact-based witnesses. Defendant Laitinen filed the names of

 9        these factual witnesses under seal. ECF 239. The defendant’s motion states that, due to the

10        sensitive nature of their potential testimony—given their involvement in the marijuana grow

11        operation the defendants are accused of orchestrating—these witnesses need to be interviewed in

12        person. Given the existence of a global pandemic and attendant travel restrictions since March

13        2020, counsel has been unable to travel to interview these witnesses in person as is necessary to

14        adequately prepare a defense in this case. Counsel accordingly requires more time to travel,

15        interview these potential witnesses, and prepare a defense. Defendant Yang has joined in

16        defendant Laitinen’s motion to continue.

17               c)      Counsel for both defendants accordingly believe that failure to grant the above-

18        requested continuance would deny them the reasonable time necessary for effective preparation,

19        taking into account the exercise of due diligence.

20               d)      The government does not object to the continuance.

21               e)      Based on the above-stated findings, the ends of justice served by continuing the

22        case as requested outweigh the interest of the public and the defendant in a trial within the

23        original date prescribed by the Speedy Trial Act.

24               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25        et seq., within which trial must commence, the time period of May 17, 2021 to August 23, 2021,

26        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27        because it results from a continuance granted by the Court at defendant’s request on the basis of

28        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

     STIPULATION REGARDING EXCLUDABLE TIME             2
     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00169-JAM Document 244 Filed 04/19/21 Page 3 of 3


 1          of the public and the defendant in a speedy trial.

 2          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: April 16, 2021                                    PHILLIP A. TALBERT
 8                                                            Acting United States Attorney
 9
                                                              /s/ ROSS PEARSON
10                                                            ROSS PEARSON
                                                              Assistant United States Attorney
11
                                                              /s/ MICHAEL W. REDDING
12                                                            MICHAEL W. REDDING
13                                                            Assistant United States Attorney

14
     Dated: April 16, 2021                                    /s/ DOUG BEEVERS
15                                                            DOUG BEEVERS
                                                              Counsel for Defendant
16                                                            CHI MENG YANG

17                                                            /s/ MARK REICHEL
                                                              MARK REICHEL
18                                                            Counsel for Defendant
                                                              GOASHENG LAITINEN
19

20
                                            FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 16th day of April, 2021.
22

23                                                     /s/ John A. Mendez
24                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
